Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  June 16, 2015                                                                          Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  151294(117)                                                                                 Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
  CITIMORTGAGE, INC.,                                                                    Richard H. Bernstein,
                                                                                                         Justices
           Plaintiff-Appellee/Cross-Appellant,
                                                              SC: 151294
  v                                                           COA: 317422
                                                              Genesee CC: 12-098516-CH
  FMM BUSHNELL GREAT LAKES, L.L.C.,
  successor in interest to FMM BUSHNELL, L.L.C.,
                Defendant-Appellant/Cross-Appellee,

  and

  DR. RAMOTSUMI M. MAKHENE and
  VELYNDA R. MAKHENE,
             Defendants.
  ________________________________________/

         On order of the Chief Justice, the second motion of the defendant-appellant/cross-
  appellee to extend the time for filing its answer to the cross application is GRANTED.
  The answer will be accepted as timely filed if submitted on or before July 20, 2015.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 16, 2015